Notice of Allowance
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention is an electronic device that performs a novel and nonobvious process for guiding a user who is asked to perform biometric authentication. As shown initially in FIG. 17, based on context information from the device’s surrounding environment, the electronic device informs the user about the device’s ability to perform two or more different modes of authentication under the current conditions. If the user ignores the device’s advice by selecting an unsuitable mode of authentication, the device provides guidance about steps the user can take to make his or her chosen mode of authentication suitable.
While the prior art discloses and teaches various portions of the claimed invention, there is no one reference that discloses every element, nor is there any combination of references that one of ordinary skill would have reasonably combined without the benefit of hindsight. For example, several of the references in the attached Notice of References Cited (e.g., U.S. Patent Application Publication No. 2017/0230362 and 2017/0032168) provide for selectively filtering or emphasizing the possible authentication methods based on the current environmental conditions without providing any advice about how to improve those conditions. Others, e.g., U.S. Patent Application Publication No. 2019/0370448 (FIGS. 7A–7N) and U.S. Patent No. 11,062,003 (FIG. 7) advise a user how to improve a single authentication method when it is failing. 
But, notably, none of the foregoing references contemplate handling a situation where a user manually proceeds with a disfavored authentication method, in spite of being offered other, more acceptable methods of authentication. The conventional sequence of events usually involves ranking the different authentication methods and picking the best one (or distinguishing them from each other), or simply offering only one form of authentication and telling the user how to improve that one form.
For at least these reasons, the claimed invention is understood to comply with all of the requirements for patentability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176


/Justin R. Blaufeld/Primary Examiner, Art Unit 2176